Appeal from the order of disposition, Family Court, New York County (Mary E. Bednar, F.C.J.), entered on or about March 31, 1989, which, inter alia, placed the C. Children in the custody of the Commissioner of Social Services for a 12-month period, unanimously dismissed as moot with respect to all the children with the exception of Rebecca C., and the order of disposition otherwise unanimously affirmed. Appeal from the fact-finding order of the *482same court and same Justice, entered on or about January 9, 1989, is unanimously dismissed as having been subsumed in the appeal from the order of disposition.
The determination that the respondents neglected their children, and that the children’s well-being was impaired or in imminent danger of being impaired by the unreasonable infliction of excessive corporal punishment, was supported by a preponderance of the evidence. The evidence adduced at the fact-finding hearing, including the testimony of Carmelita C., age 14, reveals that the corporal punishment inflicted by respondent Kenny C. upon his children, including punching them in the face and beating them across the back with a belt or extension cord, was beyond the bounds of reasonable physical punishment, disproportionate to the circumstances under which the punishment was administered, and therefore excessive, particularly where the evidence reveals that the beatings were frequent and severe in nature. (Matter of Maroney v Perales, 102 AD2d 487.)
Similarly, the record is replete with evidence that although respondent Ingrid C. was aware of the dangerous and excessive corporal punishment inflicted upon the children by her husband, and was, in fact, present during many of the beatings, she nevertheless took no steps to protect her children.
Finally, the respondents’ appeal from the order of disposition placing their children with the Commissioner of Social Services for a 12-month period has been rendered moot as to all the children, except Rebecca C., who appropriately continues in placement at the Manhattan Child Psychiatric Center, since the children were discharged to respondent Ingrid C. under Child Welfare Administration supervision in September of 1989. (Matter of Robert B., 102 AD2d 868.)
We have considered the respondents’ remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.